Citation Nr: 1143188	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  09-06 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability claimed as bilateral inner thigh scarring incident to excision of skin and subcutaneous tissue of the bilateral thighs performed by the Department of Veterans Affairs (VA) in January 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to July 1987.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefits sought on appeal.  The Veteran filed a notice of disagreement in January 2007.  A statement of the case was issued in December 2008.  The Veteran perfected his appeal in January 2009.

The Veteran presented testimony before the Board in July 2011.  The transcript of the hearing has been associated with the claims folder. 


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  On January 4, 2005, the Veteran consented to liposuction and/or bilateral thigh skin and fat excision for removal of excess tissue from the inner bilateral thighs; the Veteran was aware of the risks of surgery, to include, but not limited to, bleeding, pain, infection, wound breakdown, pulmonary embolism, and death.

3.  On January 12, 2005, in a pre-anesthetic appointment, the Veteran consented to the use of general anesthesia after being informed of the risks of general anesthesia to be utilized for excision of excess skin of the bilateral inner thighs.

4.  On January 12, 2005, in the holding area from outpatient surgery unit, the Veteran was informed that the surgery to be performed was a bilateral medial thigh lift; the Veteran verbalized comprehension of information received and the intended surgical procedure. 

5.  The weight of the medical evidence is against a finding that the proximate cause of any additional disability claimed as scarring of the inner thighs status post VA-provided surgery was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the VA's part, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  



CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for additional disability, claimed as bilateral inner thigh scarring, incident to excision of skin and subcutaneous tissue of the bilateral thighs performed by VA in January 2005  have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 


Duty to Notify 

The record shows that in an April 2005 VCAA letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO provided VCAA notice to the Veteran in April 2005, which was prior to the May 2006 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim.   Letters dated in April 2006, May 2006, and March 2007 gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 


In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 


Duty to Assist 

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, post-service VA and private records, VA operative reports, photographs and statements provided by the Veteran, and the transcript from the July 2011 Board hearing.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

The Veteran submitted additional evidence at his hearing before the Board.  He waived initial RO consideration of the newly submitted evidence and as such, remand for preparation of a supplemental statement of the case (SSOC) is not necessary.  The Board additionally noted there was VA outpatient treatment records associated with the claims folder after the December 2008 statement of the case was issued; however, they are dated in 2009 and not pertinent to the matter at hand.  Thus, a Remand is also not required for preparation of an SSOC.  38 C.F.R. § 19.31.
  
A VA examination is not necessary  as there is sufficient evidence in the claims folder to render a decision on the merits of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that is entitled to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability from the bilateral medial thigh lift performed by VA in January 2005.  Specifically, he asserts that as a result of the January 2005 surgery performed by the San Antonio (VAMC), he was left with disfiguring scars of the bilateral inner thighs.  Additionally, he asserts that he did not consent to the excision and instead thought a liposuction was to be performed in January 2005.  Thus, he claims that his medical concerns, i.e. removal of excess skin and fat to allow him to ambulate, fly planes, and urinate without difficulty, were not remedied by the surgery.  

Title 38, United States Code, Section 1151 provides that where a veteran suffers an injury or aggravation of an injury resulting in additional disability by reason of VA hospitalization or medical or surgical treatment, compensation shall be awarded in the same manner as if such disability were service connected.  The amendments to 38 U.S.C.A.§1151 made by Pub. L. 104-204 require a showing that the VA hospitalization or treatment in question not only resulted in additional disability but that the proximate cause of such additional disability was carelessness, negligence, lack of proper skill, error in judgment or a similar instance of fault on the VA's part in furnishing such treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  

The amendments apply to claims for compensation under 38 U.S.C.A. § 1151, which were filed on or after October 1, 1997.   See VAOPGCPREC 40-97.  VA promulgated 38 C.F.R. § 3.361 to implement the provisions of the revised statute; this regulation, also applicable to claims for compensation benefits, pursuant to 38 U.S.C.A. § 1151, filed on or after October 1, 1997, is effective as of September 2, 2004.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  The Veteran filed his claim under 38 U.S.C.A. § 1151 in 2005, and so the amendments to 38 U.S.C.A. § 1151 apply in his case.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(2).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment caused a veteran's additional disability, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished the surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.  38 C.F.R. § 3.361(d)(2).

A review of the record discloses that in September 2004, the Veteran sought treatment for medial thigh masses affecting work and ambulation.  A medial thigh lipectomy was proposed.  On January 4, 2005, the Veteran had a meeting with the plastic surgeon.  The physician indicated the Veteran was a morbidly obese male who was training to be a pilot who had significant difficulty with operating the rudder secondary to excess skin tissue of his bilateral thighs.  The provider further indicated the Veteran was an undiagnosed diabetic with sleep apnea.  It was noted the Veteran was scheduled for liposuction and/or skin excision in January 2005.  In an addendum, the doctor indicated the Veteran was aware of the high risk of surgery, including death, pulmonary embolism, and wound breakdown.  

The Veteran wished to proceed and consented in writing on January 4, 2005, to liposuction and/or bilateral thigh skin and fat excision for removal of excess tissue from the inner bilateral thighs.  (Emphasis added).  The signed consent indicated the Veteran was aware of the risks of surgery, to include, but not limited to bleeding, pain, infection, wound breakdown, pulmonary embolism, and death.

On January 12, 2005, in a pre-anesthetic appointment, the Veteran consented to the use of general anesthesia after being informed of the risks of general anesthesia to be utilized for excision of excess skin of the bilateral inner thighs given his medical history and questionable hypertensive and diabetic state.  In the holding area from outpatient surgery unit, on the same date, the Veteran was informed that the surgery to be performed was a bilateral medial thigh lift (excision of excess skin and tissue).  The Veteran verbalized comprehension of the information received and the intended surgical procedure. 

The January 12, 2005, operation report indicated the Veteran was diagnosed both pre-operative and post-operative with morbid obesity and redundant skin and soft tissue of bilateral thighs.  An excision of skin and subcutaneous tissue of the bilateral thighs was performed.  The surgeon noted in the operative report that the Veteran was counseled as to the severe risk of the surgery secondary to his morbid obesity and diabetic state.  The surgeon further noted the Veteran was counseled multiple times that this would be a high risk surgery and would most likely result in wound complications, might require future trips to the operating room, and that he would not have as big of a reduction as he would like.  The Veteran wanted to proceed.  After surgery, the Veteran was taken to recovery in stable condition.

A January 13, 2005, post-operative telephone note shows the Veteran denied bleeding and drainage.  He did question what had been done during the surgery since he saw no difference in results.  The Veteran was notified that swelling may distort the results and he could further discuss this in his follow-up appointment with the physician.  The Veteran denied pain and indicated he was satisfied with the pre and post operative procedure and services received during the admission and operative procedure process.

 A January 18, 2005, note reveals the Veteran was angry that more flesh had not been removed.  The wound had some redness, but no purulent drainage.  The incisions were intact.  The wound was redressed and the Veteran was advised to wash twice daily with soap and water.  It was again noted the Veteran was aware of the high risk of his surgery.  An additional note in January 18, 2005, indicated the Veteran complained that VA did not do wanted he wanted them to do.  He ambulated safely and independently with a cane.  On January 23, 2005, there was some wound leaking and infection.  The January 25, 2005, note indicates the Veteran had bilateral wound dehiscence.  He was to continue with wound care.  

A January 28, 2005, letter from Dr. HAT indicates the Veteran visited the provider to answer questions.  Dr. HAT stated that it was impossible for him to evaluate whether or not the surgery the Veteran had was indicated or appropriate as he had not reviewed the records.  He also indicated that with regard to the question of how the wounds would heal, Dr. HAT stated that if the wounds result in thickened or hypertrophic scars than perhaps a scar revision might be considered, but he would not know for many months as scars tended to be thicker at first and often soften with time.  The Board notes there is no indication in the record that the Veteran underwent a scar revision, nor does the Veteran claim as much. 

On February 1, 2005, there was wound break down, but no infection.  By February 8, 2005, the wound was cleaned and there was no purulent drainage.  There were no signs of infection on February 16, 2005.  On April 5, 2005, all wounds were essentially healed with a small scab on the left thigh wound.  On May 5, 2005, the Veteran had no complaints.  On June 28, 2005, the Veteran was again without complaint.  The wounds were considered completely healed and dry.  

In July 2011, the Veteran testified that he understood the surgery to be a two part process, liposuction to remove fat and then excision to remove excess skin if necessary.  He further testified that he was informed about scarring by his doctor.  He indicated that while the doctor did not tell him it would be mild, the doctor failed to tell him that it would be as disfiguring as it was currently.  He stated that he was unable to walk with legs together and that he had pain in the scar area when it was stretched or in cold weather.  

Based on the evidence delineated above, the Veteran's claim must be denied.  First and foremost, there is no medical evidence of record supporting the Veteran's claim.  To support the claim there must be at least some medical evidence showing that the Veteran has additional permanent disability proximately caused by carelessness, negligence, lack of proper skill, error in judgment during the surgery performed in 2005, or evidence showing that there was some similar instance of fault on the VA's part in furnishing such treatment, or evidence showing that the proximate cause of the additional disability (scarring) was an event that was not reasonably foreseeable.  The claims file contains no such evidence.  In fact, by the Veteran's own admission during the Board hearing, he was aware that the surgery could cause scarring.   

In addition to the lack of medical evidence supporting it, the Board also cannot ignore the fact that the Veteran consented to the surgery, despite his arguments to the contrary.  38 C.F.R. § 3.361(d)(1).  The January 4, 2005, consent form, which the Veteran signed and was witnessed by the physician, clearly indicated that either liposuction and/or bilateral thigh skin/fat excision was to be performed.  Though the Veteran expressed anger as to lack of reduction of redundant tissue on his inner thighs, the operative report itself reveals the Veteran was aware that he would not have as big a reduction as he would like.   

There is no evidence of record to support a conclusion that bilateral inner thigh scarring was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the VA's part in performing the surgery.  Wound infection and breakdown was reasonably foreseeable given the Veteran's medical history and as it was noted as potential risk on the January 4, 2005, consent form.  

As to the Veteran's assertion that he has additional scarring because excision/medical thigh lift was performed instead of  liposuction, the record contains the Veteran's signed consent to both surgeries.  Even assuming that scarring was an additional disability first shown after VA surgery, merely showing that he underwent surgery and that he has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(2).  

There is no evidence of record showing that there was any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment in 2005.  There is no evidence indicating that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished the surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  As noted above, wound breakdown and infection, was disclosed in the informed consents obtained by the Veteran and thus, they were events reasonably foreseeable by the Veteran.  38 C.F.R. § 3.361(d)(2).  The Veteran admitted that he was advised as to scarring from surgery, though not the extent.  However, the Board's interpretation of the various warnings he was given is that he was fully informed of the various risks of the procedure.

The only evidence supporting the Veteran's claim is found in his own statements.  He is competent to testify only as to matters which are capable of lay observation.  He is not qualified to render opinions which require medical expertise such 
questions of medical diagnosis and medical causation.  Therefore, his opinions on the medical issues in this case lack probative value.  See 38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, for benefits to be awarded under 38 U.S.C.A. § 1151, the evidence would have to show: (1) that the veteran developed additional disability following VA surgery in 2005; and (2) that the proximate cause of such additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the VA's part in furnishing such treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  Both prongs have not been met.

While sympathetic to the Veteran, the Board is nonetheless bound by the laws enacted by Congress and the regulations of the Department.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 
The Board has decided this case based on its application of the law to the pertinent facts.  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)). 

In sum, the preponderance of the credible evidence of record is against the Veteran's claim for compensation under 38 U.S.C.A. § 1151, and entitlement to that benefit is not established.  As the preponderance of the evidence is against the 

Veteran's claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability claimed as bilateral inner thigh scarring incident to excision of skin and subcutaneous tissue of the bilateral thighs performed by VA in January 2005 is not warranted.  The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


